Resettled order granting motion for the appointment of a receiver and to compel the appellants to pay certain rent to said receiver pursuant to a stipulation made between the parties in open court, and directing the transfer of stock, modified by striking therefrom the provision therein for the transfer to the plaintiff of the stock of the C. R. Macaulay Corporation and the provision restraining the transfer of the assets of the appellants pending the sale of the mortgaged premises, and as so modified the order is affirmed, without costs. There is no basis for the portions of the order struck out. The stipulation made in open court does not provide for such action. Lazansky, P. J., Young, Carswell, Davis and Johnston, JJ., concur.